                       Case 1:19-cv-09240-RA Document 7 Filed 01/24/20 Page 1 of 2


                                    SIMMONS JANNACE DELUCA,          LLP
                                             ATTORNEYS AT LAW                                                    Counsel
Kevin P. Simmons                              43 CORPORA TE DRIVE
Steven D. Jannace                                                                                      Susan B. Jannacc
                                        HAUPPAUGE, NEW YORK 11788-2048
Sal F. DcLucat,                                                                                        Ross M. Chinitzi'.
                                                 (631) 873-4888
Allison C. Leibowitz
Stacey Ramis Nigro
                                               FAX (631) 873-4889

Sachee N. Arroyo                                                                                        *Also Admitted NJ
Daniel P. Sorbet                                                                                       i'.Also Admitted CT
                                                                                ,.,... ,. ·1 ·-   ,,

Katherine R. Cutrone
Irina Fcferman*
                                                                           ,J    J '. ":: '
Ian E. Hannon
Sally Kassim-Schaefer
Michael C. Lamendola*
                                                                                rr==~=========-
                                                                            1 VSDC-SDNY
Daniel J. Solinsky                                                         I        DOCUMENT
                                                                           I ELECTRO,VfCALLY                                 FILED
                                                 January 24, 2020          I      DOC#:
                                                                                  D. , Tr r:-:11-=,E-=--o:--=-1       d.--:t::;-/r-J--0-~
                                                                                                                 ft-,:.·

      Via ECF                                                            i.::::::::::_____ ----~~                                           ,:
      The Honorable Ronnie Abrams, U.S.D.J.
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, New York 10007

               Re:       LAWRENCE YOUNG, ON BEHALF OF HIMSELF AND ALL                                    OTHER
                         PERSONS SIMILARLY SITUATED V. ARGOS INN, INC.,
                         Docket No.: 19-cv-9240-RA

      Dear Judge Abrams:

           This firm represents the Defendant in this matter. We have
      just been retained today in this action and, pursuant to your
      Honor's Individual Rule l(d)     respectfully move for a)    an
      extension of time to answer, move or otherwise appear with
      regard to the Complaint filed in this action until March 9,
      2020; and b) to adjourn the Initial Conference set for January
      31, 2020 at 1:45 p.m. to a date beyond March 9, 2020, or to any
      date convenient to the Court.

           Defendant is making this letter motion because we have just
     recently been retained in this matter, a highly technical A.D.A.
     claim and must be brought up to speed on the nuances of the
     case.    In addition, we have initiated settlement discussions
     with the Plaintiff's Attorney, Darryn G. Solotoff, Esq.

          We have the consent of Attorney Solotoff for both of these
     applications.
               Case 1:19-cv-09240-RA Document 7 Filed 01/24/20 Page 2 of 2




January 24, 2020
Page 2


     This is the first request for either application. If this
request is granted, the adjournment will not affect any other
dates or deadlines.

     Thank you for permitting me                              to address          the   Court   in this
matter.




                                                                      Daniel J.
DJS

CC:       Via ECF
          Law Office of Darryn G. Solotoff
          Attorneys for Plaintiff
549375




         Application granted. Defendant shall respond to the Complaint no later
         than March 9, 2020. The initial conference scheduled for January 31,
         2020 is hereby adjourned to April 3, 2020 at 2:30 p.m. If a referral to
         Magistrate Judge Gorenstein or the Court's mediation program would be
         productive prior to the conference, the parties should jointly file a letter
         with the Court requesting a referral.

         SO   ORDERED.
